W. SHARP, Judge.
In this dissolution case, the husband brings a non-final appeal from a temporary support order, asserting he is unable to pay the sums ordered by the court. Apparently the trial court ordered the husband to pay a total amount for support, the mortgage payments on the marital home, and the wife’s car payment, which exceeds his net monthly income of $4,000. The wife is not represented by counsel in this non-final appeal. We affirm.
This court cannot review the trial court’s exercise of discretion in this case because we have been furnished no record. Nor is there an appendix attached to the husband’s brief pursuant to Florida Rule of Appellate Procedure 9.130(e). There is also indication in the husband’s brief that the wife presented evidence at the hearing on temporary support that the husband has four million dollars in assets. The court, in its order, specifically gave the husband permission to borrow against marital assets to enable him to pay the obligations set forth in the order. We cannot say as a matter of law under the circumstances that the temporary support award was a breach of the trial court’s discretion.
AFFIRMED.
DAUKSCH and GOSHORN, JJ., concur.